DETAILED ACTION
This action is pursuant to the claims filed on September 16, 2020. Currently claims 1-20 are pending. Below follows a complete first action on the merits of claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 4: 426, 428; Fig. 9a: 916c; Fig, 10: 1000;Fig. 11: 1100. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 416, 418 in [0066]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: amend “wherein the first, second and third predetermined rates” to – wherein the first, second, and third predetermined rates – in lines 10-11.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: amend “the first predetermined rate impedance change” to – the first predetermined rate of impedance change – in line 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: amend “detecting a mode selected by an operator, the detecting prior to the heating” to – detecting a mode selected by an operator prior to the heating– in line 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: amend “a lowest value” to – the lowest value – in line 4.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: amend “wherein the first, second and third predetermined rates” to – wherein the first, second, and third predetermined rates – in lines 9-10.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: amend “the first predetermined rate of change of impedance” to – first predetermined rate of impedance change – in lines 3-4.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: amend “detecting a mode selected by an operator, the detecting prior to the heating” to – detecting a mode selected by an operator prior to the heating– in lines 1-2.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: amend “a lowest value” to – the lowest value – in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electrical current” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the rate of change” in line 8. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “when impedance of the tissue” in lines 19-20. However, it is unclear if this is the same or different impedance of the tissue as recited in claim 1, line 6. Examiner suggests amending the claim to say – when the impedance of the tissue –. 
Claim 2 recites the limitation “wherein sensing the amount of” in line 1. However, it is unclear if this is the same or different sensing as recited in claim 1, line 3. Examiner suggests amending the claim to say – wherein the sensing of the amount of –. 
Claim 4 recites the limitation “wherein controlling the electrical current” in line 1. However, it is unclear if this is the same or different controlling as recited in claim 1, line 4-5. Examiner suggests amending the claim to state – wherein the controlling of the electrical current –. 
Claim 4 recites the limitation “a rate of about -50 Ohms/second” in line 3. It is unclear if this rate is the first, second, third rate of change or a completely different rate. 
Claim 8 recites the limitation “transitioning between heating and desiccation” in lines 1-2. However, it is unclear if this is the same or different heating and desiccation as recited in claim 1, lines 13 and 16. Examiner suggests amending the claim to say – transitioning between the heating of tissue and the desiccation of tissue –. 
Claim 8 recites the limitation “a rate of change” in line 3. However, it is unclear if this is the same or different rate of change as recited in claim 1, line 8. Clarification is required. 
Claim 9 recites the limitation “wherein desiccating the tissue” in line 1. However, it is unclear if this is the same or different desiccating as recited in claim 1, line 16. Examiner suggests amending the claim to say – wherein the desiccation of the tissue–. 
Claim 12 recites the limitation “wherein desiccating” in line 4. However, it is unclear if this is the same or different desiccating as recited in claim 1, line 16. Examiner suggests amending the claim to say – wherein the desiccation of the tissue–. 
Claim 13 recites the limitation “wherein desiccating” in line 2. However, it is unclear if this is the same or different desiccating as recited in claim 1, line 16. Examiner suggests amending the claim to say – wherein the desiccation of the tissue–. 
Claim 13 recites the limitation “desiccating the tissue using electrical current” in line 6. However, it is unclear if this is the same or different desiccating as recited in claim 1, line 16 and the same or different current as recited in claim 1, line 4. Clarification is required. 
Claim 14 recites the limitation “wherein desiccating the tissue” in line 1. However, it is unclear if this is the same or different desiccating as recited in claim 1, line 16. Examiner suggests amending the claim to say – wherein the desiccation of the tissue–. 
Claim 15 recites the limitation “wherein desiccating the tissue” in line 1. However, it is unclear if this is the same or different desiccating as recited in claim 1, line 16. Examiner suggests amending the claim to say – wherein the desiccation of the tissue–. 
Claim 16 recites the limitation “of tissue” in line 3. However, it is unclear if this is the same or different tissue as recited in line 2. Examiner suggest amending the claim to recite – the tissue –. 
Claim 16 recites the limitation “of tissue” in line 7. However, it is unclear if this is the same or different tissue as recited in line 2. Examiner suggest amending the claim to recite – the tissue –. 
Claim 16 recites the limitation “using power” in line 15. However, it is unclear if this is the same or different power as recited in line 12. Examiner suggest amending the claim to recite – using the power –. 
Claim 16 recites the limitation “the rate of change of impedance” in line 15. There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “using power” in line 18. However, it is unclear if this is the same or different power as recited in line 12. Examiner suggest amending the claim to recite – using the power –. 
Claim 17 recites the limitation “wherein sensing the amount of tissue” in line 1. However, it is unclear if this is the same or different sensing of tissue as recited in claim 16, line 3. Examiner suggests amending the claim to state – wherein the sensing of the amount of the tissue –. 
Claim 18 recites the limitation “wherein heating” in line 3. However, it is unclear if this is the same or different heating as recited in claim 16, line 12. Examiner suggests amending the claim to say – wherein the heating of the tissue –. 
Claim 19 recites the limitation “transitioning between heating and desiccation” in lines 1-2. However, it is unclear if this is the same or different heating and desiccation as recited in claim 16, lines 12 and 15. Examiner suggests amending the claim to say – transitioning between the heating of tissue and the desiccation of tissue –. 
Claim 20 recites the limitation “the rate of change of impedance” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 and 17-19 are also rejected for the dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (USPGPUB: 2011/0144635) in view of Wham et al (US PGPUB: 2009/0157072). 
Regarding independent claim 1, Harper discloses a method comprising: 
sealing a vessel residing within tissue between jaws of forceps (Fig. 1B: 10; [0021], [0023], [0030]) by: 
sensing an amount of the tissue held within the forceps ([0043], [0044] discuss sensing the tissue impedance to determine the threshold impedance value accounts for the specific tissue held between the jaws, interpreted as the amount of tissue as different thickness of tissues will have different threshold impedances), the sensing by controlling the electrical current delivered through the tissue by way of the forceps ([0043]), wherein controlling the electrical current delivered changes an impedance of the tissue at a first predetermined rate of impedance change ([0035] “target impedance trajectory”; Fig. 4; current applied to tissue at a first predetermined rate to control the impedance of the tissue, dZ/dt); 
selecting a second (Fig. 4 Phase I) and a third (Fig. 4 Phase II) predetermined rate of impedance change based on the electrical current required to control the rate of change of impedance of the tissue at the first predetermined rate of impedance change ([0033]-[0036] describe controlling the rate of impedance change of the tissue with preset rates/impedance curves as seen in Fig. 4), wherein the first, second and third predetermined rates of impedance change are all different from each other (Fig. 4; [0033]-[0036]); and then 
heating the tissue using the electrical current such that the impedance of the tissue changes at the second predetermined rate of impedance change (Fig. 4; [0033] display heating the tissue at the second predetermined rate of Phase I); and then 
desiccating the tissue using the electrical current, the desiccating such that the rate of change of impedance of the tissue changes at the third predetermined rate of impedance change (Fig. 4; [0034] display dissecting the tissue at the third predetermined rate of Phase II); and then 
ceasing application of the electrical current to the tissue when impedance of the tissue reaches a predetermined value ([0037], [0050] discuss ceasing application of the current when a threshold value is reached).
Harper does not explicitly disclose the first predetermined rate of impedance change is constant. 
However, Wham discloses an impedance sense phase (Fig 7: phase I) during which the generator delivers a series of pulses to determine the impedance of the tissue over time (i.e. a rate) and the power delivered to determine the average power ([0049]), where thick tissue would require more power than thinner tissue ([0042]). The rate at which the current is applied is constant ([0042]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first predetermined rate of Harper to incorporate the constant rate of Wham. This configuration provides the benefit of delivering energy to tissue under controlled conditions, thereby producing an effective seal ([0008]). 
Regarding dependent claim 2, in view of the combination of claim 1, Wham further discloses wherein sensing the amount of the tissue held within the forceps further comprises: calculating a mean electrical current delivered to the tissue during the sensing to electrical current delivered during the sensing indicative of the amount of the tissue held within the forceps ([0049] refers to calculating the average power delivered to the tissue during the impedance sense phase, where [0043] refers to the relationship between energy applied and tissue thickness (i.e. thicker tissue will require more power to change the impedance while thinner tissue would require less)).
Regarding dependent claim 5, in view of the combination of claim 1, Harper further discloses wherein heating the tissue further comprises varying the electrical current through the tissue to drive the second predetermined rate of impedance change to have a negative slope over the course of the heating ([0033]-[0035] refers to the negative slope “downward” in phase I over the course of the pre-heating phase [see negative slope in figure 4] and varying current throughout the course of the treatment based on the predetermined rate of change of the impedance).
Regarding dependent claim 6, in view of the combination of claim 5, Harper further discloses wherein the second predetermined rate of impedance change is selected based on the amount of the tissue held within the forceps as determined by the sensing ([0031], [0033] refers to the user selecting a mode of operation based on the tissue/desired effect and applying current to the tissue at the second predetermined rate [phase I]). 
Regarding dependent claim 7, in view of the combination of claim 5, Harper further discloses further comprising: detecting a mode selected by an operator, the detecting prior to the heating ([0031], [0033] refers to the user selecting a mode of operation and in order to alter the tissue treatment algorithm, including the rate, which is done prior to the heating phase); and wherein heating further comprises heating the tissue at the second predetermined rate of impedance change selected based on the amount of the tissue held within the forceps as determined by the sensing and the mode selected by the operator  ([0031], [0033] refers to the user selecting a mode of operation based on the tissue/desired effect and applying current to the tissue at the second predetermined rate [phase I]).
Regarding dependent claim 8, in view of the combination of claim 5, Harper further discloses further comprising transitioning between heating and desiccation based on at least one selected from the group consisting of: after a lowest value of impedance of the tissue is reached; after a rate of change of impedance transitions from negative to positive; and after a lowest value of impedance of the tissue is reached and surpassed by a predetermined amount ([0033] refers to the transition from the “heat phase” to the “desiccation phase” when a tissue reaction occurs, which can result in an increase of impedance, interpreted as change from a negative slope to a positive slope and when a minimum impedance (210) is passed – refer to figure 4).
Regarding dependent claim 9, in view of the combination of claim 1, Harper further discloses wherein desiccating the tissue further comprises varying the electrical current through the tissue such that the third predetermined rate of impedance change has a positive slope over the course of the desiccating ([0033]-[0035] refers to the desiccation phase as positive “upward” where the rate has a positive slope, see positive slope in Figure 4, Phase II and varying current throughout the course of the treatment based on the predetermined rate of change of the impedance).
Regarding dependent claim 10, in view of the combination of claim 9, Harper further discloses wherein the third predetermined rate of impedance change is selected based on the amount of the tissue held within the forceps as determined by the sensing ([0031], [0034], [0035] refers to the user selecting a mode of operation based on the tissue/desired effect and applying current to the tissue at the third predetermined rate [phase II]).
Regarding dependent claim 11, in view of the combination of claim 1, Harper further discloses wherein a seal cycle comprises the sealing, the heating, the desiccating, and the ceasing steps (Fig. 3-4; [0033]-[0037]; [0050]); and wherein the predetermined value is determined during the seal cycle ([0037], [0050]).
Regarding dependent claim 12, in view of the combination of claim 9, Harper further discloses further comprising: detecting a mode selected by an operator, the detecting prior to the desiccating ([0031], [0034] refers to the user selecting a mode of operation and in order to alter the tissue treatment algorithm, including the rate, which is done prior to the desiccating phase); and wherein desiccating further comprises desiccating the tissue at the third predetermined rate of impedance change selected based on the amount of the tissue held within the forceps as determined by the sensing and the mode selected by the operator ([0031], [0034], [0035] refers to the user selecting a mode of operation based on the tissue/desired effect and applying current to the tissue at the third predetermined rate [phase II]).
Regarding dependent claim 13, in view of the combination of claim 1, Harper further discloses wherein desiccating the tissue further comprises varying the electrical current through the tissue such that the third predetermined rate of impedance change has a positive slope over the course of the desiccation (refer to figure 4 where the second predetermined rate has a positive slope over the desiccation phase (phase II)); and then further comprising desiccating the tissue using electrical current such that the impedance of the tissue changes at the third predetermined rate of impedance change having a positive slope different than the slope of the second predetermined rate of impedance change (see positive slope in Fig. 4 that is different than the negative slope of the second rate; [0034] refers applying current to the tissue at the third predetermined rate [phase II]).
Regarding dependent claim 14, in view of the combination of claim 1, Harper further discloses wherein desiccating the tissue further comprises varying the electrical current through the tissue such that the third predetermined rate of impedance change is defined by a set point impedance as a function of time, where the set point impedance as a function of time has the second predetermined rate of impedance change, wherein the third predetermined rate of impedance change comprises a predetermined path ([0047]-[0048] refers to the system as calculating a target impedance trajectory (interpreted as path) based on the rate of change and target impedance value (interpreted as set point) that corresponds to a point in time). 
Regarding dependent claim 15, in view of the combination of claim 1, Harper further discloses wherein desiccating the tissue further comprises varying the electrical current through the tissue such that a first derivative of the impedance as a function of time is the third predetermined rate of impedance change (refer to figure 4 which displays the third predetermined rate in phase II, the slope of the impedance over time of phase II is equivalent to the third predetermined rate, and thus it is interpreted that the derivative impedance as a function of time is the third predetermined rate).
Regarding independent claim 16, Harper discloses a method comprising: 
sealing a vessel residing within tissue between jaws of forceps (Fig. 1B: 10; [0021], [0023], [0030]) by: 
sensing an amount of tissue held within the forceps ([0043], [0044] discuss sensing the tissue impedance to determine the threshold impedance value accounts for the specific tissue held between the jaws, interpreted as the amount of tissue as different thickness of tissues will have different threshold impedances), 
selecting a second (Fig. 4 Phase I) and a third (Fig. 4 Phase II) predetermined rate of impedance change based on the sense power delivered ([0033]-[0036] describe controlling the rate of impedance change of the tissue with preset rates/impedance curves as seen in Fig. 4), the first, second and third predetermined rates of impedance change are all different from each other (Fig. 4; [0033]-[0036]); and then 
heating the tissue using power, the heating such that the impedance of the tissue changes at the second predetermined rate of impedance change (Fig. 4; [0033] display heating the tissue at the second predetermined rate of Phase I); and then 
desiccating the tissue using power, the desiccating such that the rate of change of impedance of the tissue changes at the third predetermined rate of impedance change (Fig. 4; [0034] display dissecting the tissue at the third predetermined rate of Phase II); and then 
ceasing application of power to the tissue when impedance of the tissue reaches a predetermined value ([0037], [0050] discuss ceasing application of the current when a threshold value is reached).
Harper does not explicitly disclose the sensing by varying a sense power delivered through the tissue by way of the forceps such that an impedance of the tissue changes at a first predetermined rate of impedance change, the sense power delivered indicative of an amount of tissue held between the jaws. 
However, Wham discloses an impedance sense phase (Figure 7, phase I) during which the generator delivers a series of pulses to determine the tissue impedance over time (i.e. the rate of impedance) and the power delivered to determine the average power ([0049]), where thick tissue would require more power and thinner tissue less power ([0042]; thus, the power is varied as different amounts of tissue require different, i.e. varied, powers). This information can be used to adjust the output based on the tissue amount ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Harper to incorporate varying a sense power delivered through the tissue by way of the forceps such that an impedance of the tissue changes at a first predetermined rate of impedance change, the sense power delivered indicative of an amount of tissue held between the jaws of Wham. This configuration provides the benefit of delivering energy to tissue under controlled conditions, thereby producing an effective seal ([0008]).
Regarding dependent claim 17, in view of the combination of claim 16, Wham further discloses wherein sensing the amount of tissue held within the forceps further comprises: calculating a mean sense power delivered to the tissue to achieve the first predetermined rate of change of impedance, the mean sense power indicative of the amount of the tissue held within the forceps  ([0049] refers to calculating the average power delivered to the tissue during the impedance sense phase, where [0043] refers to the relationship between energy applied and tissue thickness (i.e. thicker tissue will require more power to change the impedance while thinner tissue would require less)).
Regarding dependent claim 18, in view of the combination of claim 16, Harper further discloses further comprising: detecting a mode selected by an operator, the detecting prior to the heating ([0031], [0033] refers to the user selecting a mode of operation and in order to alter the tissue treatment algorithm, including the rate, which is done prior to the heating phase); and wherein heating further comprises heating the tissue at the second predetermined rate of impedance change, selected based on the amount of the tissue held within the forceps as determined by the sensing and the mode selected by the operator  ([0031], [0033] refers to the user selecting a mode of operation based on the tissue/desired effect and applying current to the tissue at the second predetermined rate [phase I]).
Regarding dependent claim 19, in view of the combination of claim 16, Harper further discloses further comprising transitioning between heating and desiccation based on at least one selected from the group consisting of: after a lowest value of impedance of the tissue is reached; after a rate of change of impedance transitions from negative to positive; and after a lowest value of impedance of the tissue is reached and surpassed by a predetermined amount ([0033] refers to the transition from the “heat phase” to the “desiccation phase” when a tissue reaction occurs, which can result in an increase of impedance, interpreted as change from a negative slope to a positive slope and when a minimum impedance (210) is passed – refer to figure 4).
Regarding independent claim 20, Harper discloses a method comprising: 
sealing a vessel residing within a tissue between a pair of jaws of forceps by:
sensing an amount of the tissue held within the forceps ([0043], [0044] discuss sensing the tissue impedance to determine the threshold impedance value accounts for the specific tissue held between the jaws, interpreted as the amount of tissue as different thickness of tissues will have different threshold impedances), and measuring a resultant rate of change of impedance of the tissue ([0031]-[0032], [0047] “the algorithm calculates the target impedance trajectory based on variety of values such as, for example, initial measured impedance, desired rate of change of impedance (dZ/dt), and the like”); 
selecting a first (Fig. 4 Phase I) and a second (Fig. 4 Phase II) predetermined rate of impedance change based on the resultant rate of change of impedance delivered during the sensing ([0031]-[0034], [0047]), wherein the first and second predetermined rates of impedance change are different from each other (see Fig. 4); and then 
heating the tissue, the heating such that impedance of the tissue changes at the first predetermined rate of impedance change (Fig. 4; [0033] display heating the tissue at the first predetermined rate of Phase I); and then
desiccating the tissue, the desiccating such that the rate of change of impedance of the tissue changes at the second predetermined rate of impedance change (Fig. 4; [0034] display dissecting the tissue at the second predetermined rate of Phase II); and then 
ceasing application of power to the tissue when the impedance of the tissue reaches a predetermined value ([0037], [0050] discuss ceasing application of the current when a threshold value is reached).
Harper does not explicitly disclose the sensing by delivering a constant sense power through the tissue by way of the forceps.
However, Wham discloses an impedance sense phase (Fig 7: phase I) during which the generator delivers a series of pulses to determine the impedance of the tissue over time (i.e. a rate) and the power delivered to determine the average power ([0049]), where thick tissue would require more power than thinner tissue ([0042]). The rate at which the current is applied is constant ([0042]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Harper to incorporate the sensing by delivering a constant sense power through the tissue by way of the forceps of Wham. This configuration provides the benefit of delivering energy to tissue under controlled conditions, thereby producing an effective seal ([0008]). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (USPGPUB: 2011/0144635) in view of Wham et al (US PGPUB: 2009/0157072), further in view of Hareyama (US PGPUB 2002/0032439). 
Regarding dependent claim 3, in view of the combination of claim 2, Harper does not explicitly disclose wherein the first predetermined rate impedance change is about -50 Ohms/second.
However, Hareyama discloses a generator connected to a bipolar system ([0056]). The user selects an initial rate of impedance and initial impedance for power supplied to the tissue in order to control the output of the waveform ([0060], [0063]). This implies that the generator can heat a tissue at any rate of impedance depending on the inputted parameters, including about -50 ohms/sec. Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date to have modified the system of Harper to heat the tissue at any rate as displayed by Hareyama, including about -50 ohms/sec, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding dependent claim 4, in view of the combination of claim 2, Harper further discloses wherein controlling the electrical current flowing through the tissue further comprises varying the electrical current flowing through the tissue for about 100 milliseconds ([0049]).
Harper does not explicitly disclose the impedance of the tissue changes at a rate of about -50 Ohms/second. 
However, Hareyama discloses a generator connected to a bipolar system ([0056]). The user selects an initial rate of impedance and initial impedance for power supplied to the tissue in order to control the output of the waveform ([0060], [0063]). This implies that the generator can heat a tissue at any rate of impedance depending on the inputted parameters, including about -50 ohms/sec. Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date to have modified the system of Harper to heat the tissue at any rate as displayed by Hareyama, including about -50 ohms/sec, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794